Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153654                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 153654
                                                                    COA: 331402
                                                                    Genesee CC: 13-034230-FH
  MARK WILLIAM TONKOVICH,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 10, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           a1116
                                                                               Clerk